Exhibit 10.1

 

SAKER AVIATION SERVICES, INC.

2019 STOCK INCENTIVE PLAN

 

(Effective December 5, 2019)

 

Section 1.         PURPOSE

 

The purpose of the Saker Aviation Services, Inc. 2019 Stock Incentive Plan (the
“Plan”) is to promote stockholder value and the future success of the Company by
providing appropriate retention and performance incentives to the employees and
non-employee directors of the Company and its Affiliates, and any other natural
persons who perform bona fide services for the Company or any of its Affiliates.

 

Section 2.         DEFINITIONS

 

2.1     “Affiliate” means any entity in which the Company has a direct or
indirect equity interest of 50 percent or more, and any other entity in which
the Company has a substantial ownership interest and that has been designated as
an Affiliate for purposes of the Plan by the Committee in its sole discretion.

 

2.2     “Award” means any form of incentive or performance award granted under
the Plan to a Participant by the Committee pursuant to any terms and conditions
that the Committee may establish and set forth in the applicable Award
Agreement. Awards granted under the Plan may consist of: (a) Stock Options
granted pursuant to Section 7; (b) Stock Appreciation Rights granted pursuant to
Section 8; (c) Restricted Stock granted pursuant to Section 9; and (d)
Restricted Stock Units granted pursuant to Section 9.

 

2.3     “Award Agreement” means the written or electronic document(s) evidencing
the grant of an Award to a Participant.

 

2.4     “Board” means the Board of Directors of the Company.

 

2.5     “Cause” or “Discharged for Cause” means, except as otherwise defined in
an Award Agreement or by an employment or consulting agreement between the
Participant and the Company or any Affiliate:

 

(a)     a conviction of a felony, whether or not related to the Company or any
Affiliate;

 

(b)     dishonesty or theft with respect to the Company or any Affiliate;

 

(c)     disclosing trade secrets of the Company or any Affiliate;

 

(d)     entering into competition, directly or indirectly with the Company or
any Affiliate while an employee, director, officer or consultant thereof or
thereto; or

 

 

--------------------------------------------------------------------------------

 

 

(e)     using the Company’s or any Affiliate’s facilities or premises for the
conduct of illegal or unlawful activities, transactions or business.

 

2.6     “Change in Control” means, except as otherwise defined in an Award
Agreement or by a written contract of employment or service between the
Participant and the Company or any Affiliate:

 

(a)     during any period of 24 consecutive calendar months, individuals who
were directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that any individual becoming a director
subsequent to the first day of such period whose election, or nomination for
election, by the Company’s stockholders was approved by a vote of at least a
majority of the Incumbent Directors shall be considered as though such
individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose initial assumption of office occurs as a
result of an actual or threatened proxy contest with respect to election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a “person” (as such term is used in Section 13(d) of
the Exchange Act) (a “Person”), in each case, other than the management of the
Company or the Board;

 

(b)     the consummation of a merger, consolidation, recapitalization, statutory
share exchange or similar form of corporate transaction involving (x) the
Company or (y) any of its Subsidiaries, but in the case of this clause (y) only
if Company Voting Securities (as defined below) are issued or issuable, or the
sale or other disposition of all or substantially all the assets of the Company
to an entity that is not an Affiliate (each of the foregoing events being
hereinafter referred to as a “Reorganization”), in each case, unless,
immediately following such Reorganization, (i) all or substantially all the
individuals and entities who were the “beneficial owners” (as such term is
defined in Rule 13d-3 under the Exchange Act (or a successor rule thereto) of
the securities eligible to vote for the election of the Board (“Company Voting
Securities”) outstanding immediately prior to the consummation of such
Reorganization continue to beneficially own, directly or indirectly, more than
50 percent of the combined voting power of the then outstanding voting
securities of the corporation or other entity resulting from such Reorganization
(including, without limitation, a corporation that, as a result of such
transaction, owns the Company or all or substantially all the Company’s assets
either directly or through one or more subsidiaries) (the “Continuing Company”)
in substantially the same proportions as their ownership, immediately prior to
the consummation of such Reorganization, of the outstanding Company Voting
Securities (excluding, for purposes of determining such proportions, any
outstanding voting securities of the Continuing Company that such beneficial
owners hold immediately following the consummation of the Reorganization as a
result of their ownership prior to such consummation of voting securities of any
corporation or other entity involved in or forming part of such Reorganization
other than the Company); (ii) no Person (excluding any employee benefit plan (or
related trust) sponsored or maintained by the Continuing Company or any
corporation controlled by the Continuing Company) beneficially owns, directly or
indirectly, 25 percent or more of the combined voting power of the then
outstanding voting securities of the Continuing Company; and (iii) at least a
majority of the members of the board of directors of the Continuing Company (or
equivalent body) were Incumbent Directors at the time of the execution of the
definitive agreement providing for such Reorganization or, in the absence of
such an agreement, at the time at which approval of the Board was obtained for
such Reorganization;

 

2

--------------------------------------------------------------------------------

 

 

(c)     the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company unless such liquidation or dissolution is part of
a transaction or series of transactions described in paragraph (b) above that
does not otherwise constitute a Change in Control; or

 

(d)     any Person, corporation or other entity or “group” (as used in
Section 14(d)(2) of the Exchange Act) (other than (A) the Company; (B) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or an Affiliate; or (C) any company owned, directly or indirectly,
by the stockholders of the Company in substantially the same proportions as
their ownership of the voting power of the Company Voting Securities) becomes
the beneficial owner, directly or indirectly, of securities of the Company
representing 50 percent or more of the combined voting power of the Company
Voting Securities; provided, however, that for purposes of this subparagraph
(d), the following acquisitions shall not constitute a Change in Control: (x)
any acquisition directly from the Company, (y) any acquisition by an underwriter
temporarily holding such Company Voting Securities pursuant to an offering of
such securities or (z) any acquisition pursuant to a Reorganization that does
not constitute a Change in Control for purposes of subparagraph (b) above.

 

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 50 percent of the Company Voting Securities as a result of the acquisition
of Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided that if after such acquisition by the
Company, such person becomes the beneficial owner of additional Company Voting
Securities that increase the percentage of outstanding Company Voting Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.

 

2.7       “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated and other official guidance issued thereunder.

 

2.8     “Committee” means the Compensation Committee of the Board, or any
successor committee that the Board may designate to administer the Plan,
provided such Committee consists of two or more individuals. Each member of the
Committee shall be (a) a “Non-Employee Director” within the meaning of Rule
16b-3 under the Exchange Act and (b) a non-employee director meeting the
independence requirements for compensation committee members under the rules and
regulations of the Exchange on which the shares of Stock are traded. References
to “Committee” shall include persons to whom the Committee has delegated
authority pursuant to Section 3.4.

 

2.9         “Company” means Saker Aviation Services, Inc., a Nevada corporation.

 

2.10      “Defined Event” means the death, Disability or involuntary termination
of a Participant without Cause, or, subject to Section 6.5, in connection with a
Change in Control of the Company.

 

2.11        “Disability” means, with respect to a Participant, the Participant
becoming disabled within the meaning of Section 22(e)(3) of the Code; provided
that, to the extent an Award subject to Section 409A shall become payable upon a
Participant’s Disability, a Disability shall not be deemed to have occurred for
such purposes unless the circumstances would also result in a “disability”
within the meaning of Section 409A, unless otherwise provided in the Award
Agreement.

 

3

--------------------------------------------------------------------------------

 

 

2.12       “Effective Date” means the date on which the Plan is approved by the
stockholders of the Company pursuant to Section 14.

 

2.13       “Exchange” means the principal securities market on which the shares
of Stock are traded.

 

2.14       “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the regulations and interpretations thereunder.

 

2.15       “Fair Market Value” of a share of Stock as of any specific date
means:

 

(a)     if the shares of Stock are listed on an Exchange, the per share closing
price reported by the Exchange on such date, or, if there is no such reported
closing price on such date, then the per share closing price reported by the
Exchange on the last previous day on which such closing price was reported;

 

(b)     if the shares of Stock are quoted on FINRA’s OTC Bulletin Board or any
similar trading board operated by FINRA, the per share closing sales price (or
the closing bid price, if no sales were reported) as quoted on the OTC Bulletin
Board or such other board on the date of determination or, if such date is not a
market trading day, on the last market trading day prior to the date of
determination; or

 

(c)     such other value as determined by the Committee in accordance with
applicable law.

 

The Fair Market Value of any property other than shares of Stock means the
market value of such property as determined by the Committee using such methods
or procedures as it shall establish from time to time.

 

2.16       “FINRA” shall mean the Financial Industry Regulatory Authority, or
any successor organization.

 

2.17       “Incentive Stock Option” means a Stock Option that qualifies as an
incentive stock option under Section 422 of the Code.

 

2.18      “Nonqualified Stock Option” means a Stock Option that does not qualify
as an Incentive Stock Option or which is designated a Nonqualified Stock Option.

 

2.19       “Participant” means an individual who has been granted an Award under
the Plan, or in the event of the death of such individual, the individual’s
estate or the person who acquired the right to the Award by bequest or
inheritance.

 

2.20       “Plan” has the meaning given such term in Section 1.

 

4

--------------------------------------------------------------------------------

 

 

2.21     “Prior Plan” means the FBO Air, Inc. Stock Option Plan of 2005.

 

2.22     “Reprice” means: (a) the reduction, directly or indirectly, in the
per-share exercise price of an outstanding Stock Option or Stock Appreciation
Right by amendment, cancellation or substitution; (b) any action that is treated
as a repricing under United States generally accepted accounting principles; (c)
canceling a Stock Option or Stock Appreciation Right in exchange for another
Stock Option, Stock Appreciation Right or other equity security (unless the
cancellation and exchange occurs in connection with a merger, acquisition, or
similar transaction); and (d) any other action that is treated as a repricing by
the rules or regulations of the Exchange.

 

2.23   “Restricted Period” means the period during which Restricted Stock may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of.

 

2.24     “Restricted Stock” means an Award of shares of Stock that is granted
subject to certain terms and conditions pursuant to Section 9.

 

2.25    “Restricted Stock Unit” means an Award of a right to receive shares of
Stock (or an equivalent value in cash or other property, or any combination
thereof) that is granted subject to certain terms and conditions pursuant to
Section 9.

 

2.26     “Section 409A” means Section 409A of the Code.

 

2.27    “Stock” means the common stock, par value $.03 per share, of the
Company, and stock of any other class or company into which such shares may
thereafter be changed.

 

2.28    “Stock Appreciation Right” means a right to receive (without payment to
the Company) cash, shares of Stock or other property, or any combination
thereof, as determined by the Committee, based on the increase in the value of a
share of Stock over the per share exercise price, that is granted subject to
certain terms and conditions pursuant to Section 8.

 

2.29     “Stock Option” means a right to purchase shares of Stock at a specified
exercise price that is granted subject to certain terms and conditions pursuant
to Section 7, and includes both Incentive Stock Options and Nonqualified Stock
Options.

 

2.30    “Subsidiary” means any entity in which the Company, directly or
indirectly, possesses 50 percent or more of the total combined voting power of
all classes of its stock.

 

2.31     “Treasury Regulations” means the tax regulations promulgated under the
Code.

 

Section 3.     ADMINISTRATION

 

3.1      Administration. Except as otherwise specified herein, the Plan shall be
administered solely by the Committee.

 

3.2      Authority.

 

(a)     Subject to Section 3.6, the Committee has all the powers vested in it by
the terms of the Plan set forth herein, such powers to include exclusive
authority:

 

5

--------------------------------------------------------------------------------

 

 

(i)     to select the employees and other individuals to be granted Awards under
the Plan;

 

(ii)     to determine the type, size and terms of the Award to be made to each
individual selected;

 

(iii)     to modify the terms of any Award that has been granted;

 

(iv)     to determine the time when Awards will be granted;

 

(v)     to establish performance objectives; and

 

(vi)     to prescribe the form of Award Agreement.

 

(b)     The Committee is authorized to interpret the Plan and the Awards granted
under the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make any other determinations that it deems
necessary or desirable for the administration of the Plan. The Committee may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any Award in the manner and to the extent the Committee deems
necessary or desirable to carry it into effect. Any decision of the Committee in
the interpretation and administration of the Plan, as described herein, shall
lie within its sole and absolute discretion and shall be final, conclusive and
binding on all parties concerned.

 

3.3     Repricing Prohibited Absent Stockholder Approval. Notwithstanding any
provision of the Plan, except for adjustments pursuant to Section 10, neither
the Board nor the Committee may Reprice, adjust or amend the exercise price of
Stock Options or Stock Appreciation Rights previously awarded to any
Participant, whether through amendment, cancellation and replacement grant, or
any other means, unless such action is approved by the stockholders of the
Company. In addition, notwithstanding any other provision in the Plan to the
contrary, a Stock Option may not be surrendered in consideration of, or
exchanged for cash, other Awards, or a new Stock Option having an exercise price
below that of the Stock Option which was surrendered or exchanged, unless the
exchange occurs in connection with a merger, acquisition, or similar transaction
as set forth in Section 10, or such action is approved by the stockholders of
the Company. Any amendment or repeal of this Section 3.3 shall require the
approval of the stockholders of the Company.

 

3.4     Delegation. The Committee may authorize any one or more of its members
or any officer of the Company to execute and deliver documents or to take any
other action on behalf of the Committee with respect to Awards made or to be
made to Participants, subject to the requirements of applicable law, including
without limitation, Section 16 of the Exchange Act.

 

3.5     Indemnification. No member of the Committee and no officer of the
Company shall be liable for anything done or omitted to be done by him, by any
other member of the Committee or by any officer of the Company in connection
with the performance of duties under the Plan, except for his own bad faith,
fraud, willful misconduct or gross negligence, or as expressly provided by
applicable law, and the Company shall indemnify each member of the Committee and
officer of the Company against any such liability.

 

6

--------------------------------------------------------------------------------

 

 

3.6     Non-Employee Director Awards. In respect of Awards granted to
non-employee directors of the Company or its Affiliates, the Board has all the
powers otherwise vested in the Committee by the terms of the Plan set forth
herein, including the exclusive authority to select the non-employee directors
to be granted Awards under the Plan, to determine the type, size and terms of
the Award to be made to each non-employee director selected, to modify the terms
of any Award that has been granted to a non-employee director, to determine the
time when Awards will be granted to non-employee directors and to prescribe the
form of the Award Agreement embodying Awards made under the Plan to non-employee
directors.

 

Section 4.     PARTICIPATION

 

Consistent with the purposes of the Plan, the Committee shall have exclusive
power to select the employees of the Company and its Affiliates, including
prospective employees who have accepted an offer of employment from the Company
or an Affiliate, and other individuals performing services for the Company and
its Affiliates who may participate in the Plan and be granted Awards under the
Plan, and the Board shall have exclusive power to select the non-employee
directors of the Company and its Affiliates who may participate in the Plan and
be granted Awards under the Plan.

 

Section 5.     SHARES SUBJECT TO PLAN AND SHARE LIMITS

 

5.1     Available Shares. Subject to adjustment as provided in Section 10, the
maximum number of shares of Stock reserved and available for grant and issuance
pursuant to the Plan as of the Effective Date shall be 185,000 shares. If the
Plan is approved by the Company’s stockholders on the Effective Date, no awards
may be granted under the Prior Plan on or after the Effective Date.

 

5.2     Assumed or Substituted Awards. Awards granted through the assumption of,
or substitution for, outstanding awards previously granted by a company acquired
by the Company or any Affiliate, or with which the Company or any Affiliate
combines, shall not reduce the maximum number of shares of Stock that may be
issued under the Plan as described in Section 5.1.

 

5.3    Share Counting. For purposes of counting shares of Stock against the
maximum number of shares of Stock that may be issued under the Plan as described
in Section 5.1, on the date of grant, Awards denominated solely in shares of
Stock (such as Stock Options and Restricted Stock) and other Awards that may be
exercised for, settled in or convertible into shares of Stock will be counted
against the Plan reserve on the date of grant of the Award based on the maximum
number of shares of Stock that may be issued pursuant to the Award, as
determined by the Committee.

 

5.4     Shares Added Back. Shares of Stock related to Awards issued under the
Plan that are forfeited, canceled, expired or otherwise terminated without the
issuance of shares of Stock will again be available for issuance under the Plan;
provided, however, the following shares of Stock may not again be made available
for grant in respect of Awards under the Plan:

 

(a)     shares of Stock delivered to, or retained by the Company, in payment of
the exercise price of a Stock Option;

 

7

--------------------------------------------------------------------------------

 

 

(b)     shares of Stock delivered to, or retained by the Company, in
satisfaction of the tax withholding obligations with respect to an Award;

 

(c)     shares of Stock covered by a stock-settled Stock Appreciation Right or
other Award that were not issued upon the settlement of the Stock Appreciation
Right or other Award; and

 

(d)     shares of Stock repurchased on the open market with the proceeds from
the payment of the exercise price of a Stock Option.

 

5.5     Source of Shares. Shares of Stock issued pursuant to the Plan may be
authorized but unissued shares, treasury shares, reacquired shares or any
combination thereof.

 

5.6     Fractional Shares. No fractional shares of Stock may be issued under the
Plan, and unless the Committee determines otherwise, an amount in cash equal to
the fair market value of any fractional share of Stock that would otherwise be
issuable shall be paid in lieu of such fractional share of Stock. The Committee
may, in its sole discretion, cancel, terminate, otherwise eliminate or transfer
or pay other securities or other property in lieu of issuing any fractional
share of Stock.

 

Section 6.     AWARDS UNDER THE PLAN

 

6.1     Types of Awards. Awards under the Plan may include one or more of the
following types: Stock Options, Stock Appreciation Rights, Restricted Stock and
Restricted Stock Units.

 

6.2     Dividend Equivalents. Other than with respect to Stock Options or Stock
Appreciation Rights, the Committee may choose, at the time of the grant of an
Award or any time thereafter up to the time of the Award’s payment, to include
or to exclude as part of such Award an entitlement to receive cash dividends or
dividend equivalents, subject to such terms, conditions, restrictions or
limitations, if any, as the Committee may establish. Dividends and dividend
equivalents shall be paid in such form and manner (i.e., lump sum or
installments), and at such times as the Committee shall determine. Dividends or
dividend equivalents may be paid with respect to any Award only if, when and to
the extent that the underlying Award vests. Dividends and dividend equivalents
may, at the Committee’s discretion, be held in escrow (with or without the
accrual of interest), or be reinvested into additional shares of Stock subject
to the same vesting or performance conditions as the underlying Award.

 

6.3     Transferability. An Award and a Participant’s rights and interest under
an Award may not be sold, assigned or transferred, hypothecated or encumbered in
whole or in part either directly or by operation of law or otherwise (except in
the event of the Participant’s death) including, but not by way of limitation,
execution, levy, garnishment, attachment, pledge, bankruptcy or in any other
manner.

 

6.4    Award Agreement. Unless otherwise determined by the Committee, each Award
shall be evidenced by an Award Agreement in such form as the Committee shall
prescribe from time to time in accordance with the Plan, including a written
agreement, contract, certificate or other instrument or document containing the
terms and conditions of an individual Award granted under the Plan which may, in
the discretion of the Company, be transmitted electronically. Each Award and
Award Agreement shall be subject to the terms and conditions of the Plan.

 

8

--------------------------------------------------------------------------------

 

 

6.5    Change in Control. The Committee may include in an Award Agreement
provisions related to a Change in Control, including without limitation the
acceleration of the exercisability, vesting or settlement of, or the lapse of
restrictions or deemed satisfaction of performance objectives with respect to,
an Award.

 

6.6      Forfeiture Provisions.

 

(a)     The Committee may, in its discretion, provide in an Award Agreement that
an Award shall be canceled if the Participant, without the consent of the
Company, while employed by or providing services to the Company or any Affiliate
or after termination of such employment or service, violates a non-competition,
non-solicitation or non-disclosure covenant or agreement, or otherwise engages
in activity that is in conflict with or adverse to the interest of the Company
or any Affiliate, including fraud or conduct contributing to any financial
restatement or irregularities, as determined by the Committee in its sole
discretion.

 

(b)     Notwithstanding the foregoing, none of the non-disclosure restrictions
in this Section 6.6 or in any Award Agreement shall, or shall be interpreted to,
(i) prohibit a Participant from making reports of possible violations of federal
law or regulation to any governmental agency or entity in accordance with the
provisions and rules of Section 21F of the Exchange Act, Section 806 of the
Sarbanes-Oxley Act of 2002, or of any other whistleblower protection provisions
of state or federal law or regulation, or (ii) require notification or prior
approval by the Company of any such report.

 

(c)     Notwithstanding the foregoing, a Participant shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made (i) in confidence to a federal, state
or local government official, either directly or indirectly, or to an attorney,
in each case, solely for the purpose of reporting or investigating a suspected
violation of law or (ii) in a complaint or other document filed in a lawsuit or
proceeding, if such filings are made under seal.

 

6.7     Method of Payment. The Committee may, in its discretion, settle any
Award through the payment of cash, the delivery of shares of Stock or other
property, or a combination thereof, as the Committee shall determine or as
specified by the Plan or an Award Agreement. Any Award settlement, including
payment deferrals, may be subject to conditions, restrictions and contingencies
as the Committee shall determine.

 

6.8     Recoupment Provisions. Notwithstanding anything in the Plan or in any
Award Agreement to the contrary, the Company will be entitled to the extent
required by applicable law (including, without limitation, Section 10D of the
Exchange Act and any regulations promulgated with respect thereto), Exchange
listing conditions or if so required pursuant to a written policy adopted by the
Company, in each case as in effect from time to time, to recoup compensation of
whatever kind paid under the Plan by the Company at any time.

 

9

--------------------------------------------------------------------------------

 

 

Section 7.     STOCK OPTIONS

 

7.1     Grant of Stock Options. The Committee may grant Awards of Stock Options.
The Committee may grant Incentive Stock Options to any employee provided the
terms of such grants comply with the provisions of Section 422 of the Code, and
that any ambiguities in construction shall be interpreted in order to effectuate
that intent. Each Stock Option granted under the Plan shall comply with the
following terms and conditions, and with such other terms and conditions,
including, but not limited to, restrictions upon the Stock Option or the shares
of Stock issuable upon exercise thereof or the attainment of performance
objectives as the Committee may determine.

 

7.2     Exercise Price; Expiration Date. Except for Stock Options granted
through the assumption of, or substitution for, outstanding awards previously
granted by a company acquired by the Company or any Affiliate, or with which the
Company or any Affiliate combines, the exercise price shall be equal to or
greater than the Fair Market Value of the shares of Stock subject to such Stock
Option on the date that the Stock Option is granted. The Committee in its
discretion shall establish the expiration date of a Stock Option; provided that
in no event shall the expiration date be later than 10 years from the date that
the Stock Option is granted.

 

7.3     Number of Shares of Stock. The Committee shall determine the number of
shares of Stock to be subject to each Stock Option.

 

7.4     Exercisability. The Stock Option shall not be exercisable unless the
Stock Option has vested, and payment in full of the exercise price for the
shares of Stock being acquired thereunder at the time of exercise is made in
such form as the Committee may determine in its discretion, including, but not
limited to:

 

(a)     cash;

 

(b)     if permitted by the Committee, by instructing the Company to withhold a
number of shares of Stock that would otherwise be issued having a fair market
value equal to the applicable portion of the exercise price being so paid;

 

(c)     if permitted by the Committee, by tendering (actually or by attestation)
to the Company a number of previously acquired shares of Stock that have been
held by the Participant for at least six months (or such shorter period, if any,
determined by the Committee in consideration of applicable accounting standards)
and that have a fair market value equal to the applicable portion of the
exercise price being so paid;

 

(d)     if permitted by the Committee, by authorizing a third party to sell, on
behalf of the Participant, the appropriate number of shares of Stock otherwise
issuable to the Participant upon the exercise of the Stock Option and to remit
to the Company a sufficient portion of the sale proceeds to pay the entire
exercise price and any tax withholding resulting from such exercise; or

 

(e)     any combination of the foregoing.

 

10

--------------------------------------------------------------------------------

 

 

7.5     Limitations for Incentive Stock Options. The terms and conditions of any
Incentive Stock Options granted hereunder shall be subject to and shall be
designed to comply with the provisions of Section 422 of the Code. To the extent
that the aggregate fair market value (determined as of the date of grant) of the
shares of Stock with respect to which Incentive Stock Options are exercisable
for the first time by any individual during any calendar year (under all plans
of the Company and its Affiliates) exceeds $100,000 (or such other limit that
applies at the time the Incentive Stock Options are granted), such Incentive
Stock Options or portions thereof which exceed such limit (according to the
order in which they were granted) shall be treated as Nonqualified Stock
Options. If, at the time an Incentive Stock Option is granted, the employee
recipient owns (after application of the rules contained in Section 424(d) of
the Code) shares of Stock possessing more than 10 percent of the total combined
voting power of all classes of stock of the Company or its subsidiaries, then:
(a) the exercise price for such Incentive Stock Option shall be at least 110
percent of the Fair Market Value of the shares of Stock subject to such
Incentive Stock Option on the date of grant; and (b) such Incentive Stock Option
shall not be exercisable after the date five years from the date such Incentive
Stock Option is granted. The maximum number of shares of Stock that may be
issued under the Plan pursuant to Incentive Stock Options may not exceed, in the
aggregate, 185,000 shares.

 

Section 8.     STOCK APPRECIATION RIGHTS

 

8.1     Grant of Stock Appreciation Rights. The Committee may grant Awards of
Stock Appreciation Rights. Each Award of Stock Appreciation Rights granted under
the Plan shall comply with the following terms and conditions, and with such
other terms and conditions, including, but not limited to, restrictions upon the
Stock Appreciation Rights or the shares of Stock issuable upon exercise thereof
or the attainment of performance objectives as the Committee may determine.

 

8.2   Exercise Price; Expiration Date. Except for Stock Appreciation Rights
granted through the assumption of, or substitution for, outstanding awards
previously granted by a company acquired by the Company or any Affiliate, or
with which the Company or any Affiliate combines, the exercise price shall be
equal to or greater than the Fair Market Value of the shares of Stock subject to
such Stock Appreciation Right on the date that the Stock Appreciation Right is
granted. The Committee in its discretion shall establish the expiration date of
a Stock Appreciation Right; provided that in no event shall the expiration date
be later than 10 years from the date that the Stock Appreciation Right is
granted.

 

8.3     Number of Shares of Stock. The Committee shall determine the number of
shares of Stock to be subject to each Award of Stock Appreciation Rights.

 

8.4     Exercisability. Stock Appreciation Rights shall not be exercisable
unless the Stock Appreciation Rights have vested.

 

8.5     Exercise and Settlement. An Award of Stock Appreciation Rights shall
entitle the Participant to exercise such Award and to receive from the Company
in exchange therefore, without payment to the Company, that number of shares of
Stock having an aggregate fair market value equal to (or, in the discretion of
the Committee, less than) the excess of the fair market value of one share of
Stock, at the date of such exercise, over the exercise price per share, times
the number of shares of Stock for which the Award is being exercised. The
Committee shall be entitled in its discretion to elect to settle the obligation
arising out of the exercise of a Stock Appreciation Right by the payment of cash
or other property, or any combination thereof, as determined by the Committee,
equal to the aggregate fair market value of the shares of Stock it would
otherwise be obligated to deliver.

 

11

--------------------------------------------------------------------------------

 

 

Section 9.     RESTRICTED STOCK; RESTRICTED STOCK UNITS

 

9.1     Grant of Restricted Stock and Restricted Stock Units. The Committee may
grant Awards of Restricted Stock or Restricted Stock Units. Each Award of
Restricted Stock or Restricted Stock Units under the Plan shall comply with the
following terms and conditions, and with such other terms and conditions as the
Committee, in its discretion, shall establish.

 

9.2     Number of Shares of Stock. The Committee shall determine the number of
shares of Stock to be issued to a Participant pursuant to the Award, and the
extent, if any, to which they shall be issued in exchange for cash, other
consideration or a combination thereof.

 

9.3     Restricted Stock Issuance. Shares of Stock issued to a Participant in
accordance with the Award of Restricted Stock may be issued in certificate form
or through the entry of an uncertificated book position on the records of the
Company’s transfer agent and registrar. The Company may impose appropriate
restrictions on the transfer of such shares of Stock, which shall be evidenced
in the manner permitted by law as determined by the Committee in its discretion,
including but not limited to (a) causing a legend or legends to be placed on any
certificates evidencing such Restricted Stock, or (b) causing “stop transfer”
instructions to be issued, as it deems necessary or appropriate.

 

9.4   Vesting Conditions. The vesting of an Award of Restricted Stock or
Restricted Stock Units may be conditioned upon the attainment of specific
performance objectives as the Committee may determine.

 

9.5     Stockholder Rights. Unless otherwise determined by the Committee in its
discretion, prior to the expiration of the Restricted Period, a Participant to
whom an Award of Restricted Stock has been made shall have ownership of such
shares of Stock, including the right to vote the same and to receive dividends
or other distributions made or paid with respect to such shares of Stock,
subject, however, to the restrictions and limitations imposed thereon pursuant
to the Plan or Award Agreement.

 

Section 10.     DILUTION AND OTHER ADJUSTMENTS

 

10.1    Adjustment for Corporate Transaction or Change in Corporate
Capitalization. In the event of any change in the outstanding shares of Stock of
the Company by reason of any corporate transaction or change in corporate
capitalization such as a stock split, stock dividend, split-up, split-off,
spin-off, recapitalization, merger, consolidation, rights offering,
reorganization, combination, subdivision or exchange of shares, a sale by the
Company of all or part of its assets, any distribution to stockholders other
than a normal cash dividend, partial or complete liquidation of the Company or
other extraordinary or unusual event, the Committee or Board, as applicable,
shall make such adjustment in (a) the class and maximum number of shares of
Stock that may be delivered under the Plan as described in Section 5, (b) the
class, number and exercise price of outstanding Stock Options and Stock
Appreciation Rights, and (c) the class and number of shares subject to any other
Awards granted under the Plan (provided that the number of shares of any class
subject to Awards shall always be a whole number), as may be determined to be
appropriate by the Committee or Board, as applicable, and such adjustments shall
be final, conclusive and binding for all purposes of the Plan.

 

12

--------------------------------------------------------------------------------

 

 

10.2     Adjustment for Merger or Consolidation. In the event of any merger,
consolidation or similar transaction as a result of which the holders of shares
of Stock receive consideration consisting exclusively of securities of the
surviving entity (or the parent of the surviving entity) in such transaction,
the Committee or Board, as applicable, shall, to the extent deemed appropriate
by the Committee or Board, as applicable, adjust each Award outstanding on the
date of such merger, consolidation or similar transaction so that it pertains
and applies to the securities which a holder of the number of shares of Stock
subject to such Award would have received in such merger, consolidation or
similar transaction.

 

10.3     Assumption or Substitution of Awards. In the event of a dissolution or
liquidation of the Company; a sale of all or substantially all of the Company’s
assets (on a consolidated basis); or a merger, consolidation or similar
transaction involving the Company in which the holders of shares of Stock
receive securities and/or other property, including cash, other than shares of
the surviving entity in such transaction (or the parent of such surviving
entity), the Committee or Board, as applicable, shall, to the extent deemed
appropriate by the Committee or Board, as applicable, have the power to provide
for the exchange of each Award (whether or not then exercisable or vested) for
an Award with respect to: (a) some or all of the property which a holder of the
number of shares of Stock subject to such Award would have received in such
transaction; or (b) securities of the acquirer or surviving entity (or parent of
such acquirer or surviving entity) and, incident thereto, make an equitable
adjustment as determined by the Committee or Board, as applicable, in the
exercise price of the Award, or the number of shares or amount of property
subject to the Award or provide for a payment (in cash or other property) to the
Participant to whom such Award was granted in partial consideration for the
exchange of the Award; provided, however, that in the event that the acquirer
does not agree to the assumption or substitution of Awards in the foregoing
manner, the Committee shall, to the extent deemed appropriate by the Committee
or Board, as applicable, have the power to cancel, effective immediately prior
to the occurrence of such event, each Award (whether or not then exercisable or
vested), and, in full consideration of such cancellation, pay to the Participant
to whom such Award was granted an amount in cash, for each share of Stock
subject to such Award, equal to the value, as determined by the Committee or
Board, as applicable, of such Award, provided that with respect to any
outstanding Stock Option or Stock Appreciation Right such value shall be equal
to the excess of (i) the value, as determined by the Committee or Board, as
applicable, of the property (including cash) received by the holder of shares of
Stock as a result of such event, over (ii) the exercise price of such Stock
Option or Stock Appreciation Right, provided further that the value of any
outstanding Stock Option or Stock Appreciation Right shall be zero where the
exercise price of such Stock Option or Stock Appreciation Right is greater than
the value, as determined by the Committee or Board, as applicable, of the
property (including cash) received by the holder of shares of Stock as a result
of such event; and that no change to the original timing of payment will be made
to the extent it would violate Section 409A.

 

13

--------------------------------------------------------------------------------

 

 

Section 11.     AMENDMENT OF PLAN OR AWARDS

 

The Plan may be amended in whole or in part at any time and from time to time by
the Board, and the terms of any outstanding Award under the Plan may be amended
from time to time by the Committee or Board, as applicable, in its discretion in
any manner that it deems necessary or appropriate; provided however, that no
amendment may be made without stockholder approval if such amendment would:

 

(a)     increase the number of shares available for grant specified in Section 5
or Section 7.5 (in each case, other than pursuant to Section 10);

 

(b)     decrease the minimum Stock Option exercise price set forth in
Section 7.2 or the minimum Stock Appreciation Rights exercise price set forth in
Section 8.2 (in each case, other than changes made pursuant to Section 10); or

 

(c)     amend or repeal the prohibition against repricing or exchange set forth
in Section 3.3.

 

No such amendment shall adversely affect in a material manner any right of a
Participant under an Award without his written consent. Any stockholder approval
requirement under the Plan will be met if such approval is obtained in
accordance with applicable law. Notwithstanding the foregoing, any amendment to
the Plan or any outstanding Award under the Plan shall be made in a manner as to
ensure that an Award intended to be exempt from Section 409A will continue to be
exempt from Section 409A and that an Award intended to comply with Section 409A
will continue to comply with Section 409A.

 

Section 12.     PLAN TERMINATION

 

12.1     Suspension. The Plan may be suspended in whole or in part at any time
and from time to time by the Board.

 

12.2     Termination. The Plan shall terminate upon the adoption of a resolution
of the Board terminating the Plan. No Award may be granted under the Plan after
the date that is 10 years from the date the Plan was last approved and adopted
by the stockholders of the Company. No termination of the Plan shall materially
alter or impair any of the rights or obligations of any person, without his
consent, under any Award theretofore granted under the Plan, except that
subsequent to termination of the Plan, the Committee may make amendments
permitted under Section 11.

 

Section 13.     MISCELLANEOUS PROVISIONS

 

13.1     Loans. No loans from the Company or any Affiliate to a Participant
shall be permitted in connection with the Plan.

 

13.2     Reservation of Rights of the Company. No employee or other person shall
have any claim or right to be granted an Award under the Plan. Neither the Plan
nor any action taken hereunder shall be construed as giving any employee or
other person any right to continue to be employed by or perform services for the
Company or any Affiliate, and the right to terminate the employment of or
performance of services by any Participant at any time and for any reason is
specifically reserved.

 

14

--------------------------------------------------------------------------------

 

 

13.3    Non-Uniform Treatment. Determinations made by the Committee under the
Plan need not be uniform and may be made selectively among eligible individuals
under the Plan, whether or not such eligible individuals are similarly situated.

 

13.4     General Conditions of Awards. No Participant or other person shall have
any right with respect to the Plan, the shares of Stock reserved for issuance
under the Plan or in any Award, contingent or otherwise, until written evidence
of the Award shall have been delivered to the recipient and all the terms,
conditions and provisions of the Plan and the Award applicable to such recipient
(and each person claiming under or through him) have been met.

 

13.5     Rights as a Stockholder. Unless otherwise determined by the Committee
in its discretion, a Participant holding Stock Options, Stock Appreciation
Rights or Restricted Stock Units shall have no rights as a stockholder with
respect to any shares of Stock (or as a holder with respect to other
securities), if any, issuable pursuant to any such Award until the date of the
issuance of a stock certificate to him or the entry on his behalf of an
uncertificated book position on the records of the Company’s transfer agent and
registrar for such shares of Stock or other instrument of ownership, if any.
Except as provided in Section 10, no adjustment shall be made for dividends,
distributions or other rights (whether ordinary or extraordinary, and whether in
cash, securities, other property or other forms of consideration, or any
combination thereof) for which the record date is prior to the date such book
entry is made or a stock certificate or other instrument of ownership, if any,
is issued.

 

13.6     Compliance with Applicable Laws. No shares of Stock or other property
shall be issued or paid hereunder with respect to any Award unless counsel for
the Company shall be satisfied that such issuance will be in compliance with
applicable federal, state, local and foreign legal, securities exchange and
other applicable requirements. The Company shall be under no obligation to
effect the registration pursuant to the Securities Act of 1933, as amended, of
any shares of Stock to be issued hereunder or to effect similar compliance under
any state or local laws.

 

13.7     Withholding of Taxes. The Company and its Affiliates shall have the
right to deduct from any payment made under the Plan the federal, state, local
or foreign income or other taxes required by law to be withheld with respect to
such payment. In accordance with rules and procedures established by the
Committee, the required withholding obligations may be settled with shares of
Stock, including shares of Stock that are part of the Award that gives rise to
the withholding requirement (up to the Participant’s minimum required tax
withholding rate or such other rate that will not trigger a negative accounting
impact). It shall be a condition to the obligation of the Company to issue
shares of Stock or other property, or any combination thereof, upon exercise,
settlement or payment of any Award under the Plan, that the Participant pay to
the Company, upon its demand, such amount as may be requested by the Company for
the purpose of satisfying any liability to withhold federal, state, local or
foreign income or other taxes. If the amount requested is not paid, the Company
may refuse to issue or pay shares of Stock or other property, or any combination
thereof. Notwithstanding anything in the Plan to the contrary, the Committee
may, in its discretion, permit an eligible Participant to elect to pay a portion
or all of the amount requested by the Company for such taxes with respect to
such Award, at such time and in such manner as the Committee shall deem to be
appropriate (including, but not limited to, by authorizing the Company to
withhold, or agreeing to surrender to the Company on or about the date such tax
liability is determinable, shares of Stock or other property, or any combination
thereof that would otherwise be distributed, or have been distributed, as the
case may be, pursuant to such Award to such person, having a fair market value
equal to the amount of such taxes).

 

15

--------------------------------------------------------------------------------

 

 

13.8     Unfunded Nature of Plan. The Plan shall be unfunded. The Company shall
not be required to establish any special or separate fund or to make any other
segregation of assets to assure the payment of any Award under the Plan, and the
rights to the payment of Awards shall be no greater than the rights of the
Company’s general creditors.

 

13.9     Consent. By accepting any Award or other benefit under the Plan, each
Participant and each person claiming under or through him shall be conclusively
deemed to have indicated his acceptance and ratification of, and consent to, any
action taken under the Plan by the Company, the Board or the Committee.

 

13.10    No Guarantee of Tax Effect. Although the Company may structure an Award
to qualify for favorable federal, state, local or foreign tax treatment, or to
avoid adverse tax treatment, no person connected with the Plan in any capacity,
including, but not limited to, the Company and its directors, officers, agents
and employees, makes any representation, commitment or guarantee that any
intended tax treatment will be applicable with respect to any Award under the
Plan, or that such tax treatment will apply to or be available to a Participant
or his or her beneficiary. Furthermore, the existence of an Award shall not
affect the right or power of the Company or its stockholders to take any
corporate action, regardless of the potential effect of such action on the tax
treatment of an Award under the Plan.

 

13.11     Interpretation. Unless the context indicates otherwise, references to
“Sections” in the Plan refer to Sections of the Plan. Headings of Sections
herein are inserted only for convenience of reference and are not to be
considered in the construction of the Plan. In the Plan, the use of the
masculine pronoun shall include the feminine and the use of the singular shall
include the plural, as appropriate.

 

13.12    Severability. If any provision of the Plan shall be held unlawful or
otherwise invalid or unenforceable in whole or in part by a court of competent
jurisdiction, such provision shall: (a) be deemed limited to the extent that
such court of competent jurisdiction deems it lawful, valid or enforceable and
as so limited shall remain in full force and effect; and (b) not affect any
other provision of the Plan or part thereof, each of which shall remain in full
force and effect.

 

13.13     Governing Law. The validity, construction, interpretation,
administration and effect of the Plan, and of its rules and regulations, and
rights relating to the Plan and to Awards granted under the Plan, shall be
governed by the substantive laws, but not the choice of law rules, of the State
of New York.

 

13.14     Section 409A. Awards granted under the Plan are intended to qualify
for an exception from or comply with Section 409A, and the Plan and Award
Agreements shall be administered, construed and interpreted in accordance with
such intent. Notwithstanding anything in the Plan or any Award Agreement to the
contrary, if a Participant is a “specified employee” (within the meaning given
such term by Section 409A) as of the date of such Participant’s separation from
service (as determined pursuant to Section 409A), then to the extent any Award
payable to such Participant on account of such separation from service would be
considered nonqualified deferred compensation under Section 409A, such payment
or benefit shall be paid or provided in a lump sum on the first day of the
seventh month following the Participant’s separation from service. Unless the
Committee determines otherwise, any provision of the Plan that would cause the
grant of an Award or the payment, settlement or deferral thereof to fail
exemption from or compliance with Section 409A may be amended to qualify for
exemption from or comply with Section 409A, which may be made on a retroactive
basis, in accordance with Section 409A.

 

16

--------------------------------------------------------------------------------

 

 

Section 14.     STOCKHOLDER ADOPTION

 

The Plan shall be submitted to the stockholders of the Company for their
approval and adoption at a meeting to be held on December 5, 2019, or at any
adjournment thereof. The Plan shall not be effective and no Award shall be made
hereunder unless and until the Plan has been so approved and adopted. The
stockholders shall be deemed to have approved and adopted the Plan only if it is
approved and adopted at a meeting of the stockholders duly held by vote taken in
the manner required by the laws of the State of Nevada.

 

*     *     *     *     *

 

 

17

 

 